Taylor, J.
(Dissenting.) — I am unable to agree to the conclusions reached by the majority of the court in this case, but concur in the views expressed in the dissenting opinion filed by Mr. Justice Ellis. My view of the legislation involved is that the whole act is unconstitu*293tional and void because it is on its face a cleverly constructed attempt to evade the provisions of our organic law by establishing through legislative action virtual prohibition in those localities where the people by their votes have not directly decided that such prohibition shall obtain. Our constitutional convention of 1885 that framed our present organic law, according to the recollection of the writer, had the most pronounced controversy over Article XIX of that instrument, and did not agree to it until after a compromise by which the entire Article should be designated by the caption “Local Option,” and by the adoption'of Ordinance No. 2, whereby it was provided that said Article XIX should be submitted to the voters of 'the State for ratification as a separate and distinct proposition from the remainder of the constitution to- be proposed for ratification by the people at the same election, and to become a part of the organic law only upon its being ratified by a majority of the votes cast upon it as such separate proposition. Its subsequent ratification by the electors has embedded it in our organic law as a part thereof, and the electors of our State by a large majority have since then within the past few years ex-pressedly refused to repeal it by a proposed amendment and to substitute in its stead total or State wide prohibition. What is its object and purpose? Clearly to my mind it was, as its designative heading and its clearly expressed provisions show, to take from the legislative branch of the government all power or authority to enact prohibitory laws either partial or total for any locality in the State against the sale of intoxicants, and to reserve to the people of the various counties the right “to decide whether the sale of intoxicants * * * shall be prohib*294ited, therein?" — suda decision of the question as to whether such prohibition shall be declared or established therein, not to be made by or through legislative ipse dixit, but by the direct vote of the electors of the county in an election called and held to pass upon and decide that particular and especial question. Where the electors of a county either by direct vote at an election called and held to pass upon and decide the question, or by refraining from a decision of the question by refusing to call for an election thereon to determine it, have established the right of its citizens to deal in intoxicants in such county, the legislature has no authority tO' enact any law aplicable tO' such locality that takes away from the people therof the local option or right to decide such question for themselves. If it be admitted that the legislature has the power, under the guise of regulation of the traffic in intoxicants, to forbid or prohibit, as does the act in question, the sale of such intoxicants in quantities less than the half of one pint and that to be in a securely sealed receptacle, then it must inevitably be admitted that it also has the power to forbid or prohibit the sale of such intoxicants in less quantity than a pint, or a quart or a gallon, or ten, fifty or a hundred gallons, according to the whim of the lawmaking power, and this in the face of the fact that the sovereign people of the locality have decided in the way pointed out in the constitution that prohibition of such sales shall not obtain in such locality. The moral aspect of the traffic in intoxicants is entirely outside of the question we are called upon to decide here. I think that the whole 'act is null and void because it is an unauthorized attempt of the legislature under the guise of regulation of the traffic in intoxicants to establish prohibition in this *295State by legislative enactment, instead of leaving the question to be decided according to the constitution by the direct vote of the people of the counties at elections specially called to decide such question. I regard the legislation here involved as much of and as unauthorized an invasion of the right of local option especially reserved to the people of the various counties in this State, as if it had contained another provision to the effect that in those counties wherein prohibition had been established by local option elections it should not be deemed or held to be a sale of or traffic in intoxicants if such sale was not in a greater quantity than the half of one pint. If the legislature has the right constitutionally to establish partial prohibition in the one case they could with equal right disestablish in the other by declaring that to be no sale when made in the quantity limited. For the reasons herein stated, in addition to those stated in the dissenting opinion of Mr. Justice Ellis, I think the whole act in question is clearly unconstitutional and void.